Citation Nr: 0906204	
Decision Date: 02/19/09    Archive Date: 02/27/09

DOCKET NO.  05-02 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an effective date prior to September 4, 
1985 for service connection for residuals of simple fracture 
of the mandible.

2.  Entitlement to an initial compensable rating for 
residuals of simple fracture of the mandible.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Eckart, Counsel




INTRODUCTION

The Veteran served on active duty from January 1951 to 
February 1954.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of February 2004 from the Jackson, 
Mississippi Regional Office (RO) of the Department of 
Veterans Affairs (VA), which granted service connection for 
residuals of a mandible fracture and assigned a 
noncompensable rating effective March 25, 2003.  While the 
appeal was pending the RO granted an effective date of 
September 4, 1985 for service connection of the mandible 
fracture in a January 2005 rating decision. The Veteran has 
continued to disagree with the effective date assigned.

The appeal was remanded by the Board in November 2007 to 
address due process concerns and obtain additional evidence.  
Such has been completed and this matter is returned to the 
Board for further consideration.


FINDINGS OF FACT

1.  The earliest dated claim for service connection for 
residuals of mandible fracture received at the RO was the 
statement received on September 4, 1985; the Veteran did not 
file any claim for this disorder prior to this date.  

2.  From initial entitlement until January 28, 2004 there is 
no evidence showing any complaints or findings significant 
for any disability from the residuals of mandible fracture.

3.  The residuals of simple mandible fracture have been 
manifested from January 28, 2004 by pain which result in 
interference with masticatory function; additional functional 
impairment due to jaw pain is shown; the inter-incisal range 
is not shown to be limited to 21 to 30 millimeters, nor is 
there severe displacement of the mandible shown. 


CONCLUSIONS OF LAW

1.  The criteria for an effective date, prior to September 4, 
1985, for a grant of service connection for residuals of 
simple mandible fracture have not been met.  38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107, and 5110 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.400 (2008).

2.  Prior to January 28, 2004, the criteria for an initial 
compensable rating for residuals of simple fracture of the 
mandible are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 4.1, 
4.3, 4.7, 4.10, 4.149, Diagnostic Codes 9904, 9905 (in effect 
prior to January 18, 1994); Diagnostic Codes 9904, 9905 
(2008).

3.  The criteria for a 10 percent rating for residuals of 
simple fracture of the mandible are met as of January 28, 
2004.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.149, Diagnostic Codes 9904, 9905 (in 
effect prior to January 18, 1994); Diagnostic Codes 9904, 
9905 (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
I.  Duty to notify and assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.159 (2008).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
For claims pending before VA on or after May 30, 2008, 38 
C.F.R. § 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  See 73 FR 23353 (Apr. 30, 2008).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ). Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

Regarding the claim for increased rating for the mandibular 
fracture, the issue on appeal arises from the Veteran's 
disagreement with the initial evaluation following the grant 
of service connection.  In the present case, the Veteran's 
claim on appeal was received in September 1985.  Prior to 
granting service connection for the mandible fracture in 
February 2004, the RO sent a duty to assist letter addressing 
the service connection claim in August 2003.  The Veteran has 
appealed the initial rating assigned for the mandibular 
fracture.  Thereafter, additional notice was sent in August 
2004, February 2005 and January 2008 addressing the increased 
initial rating claim.  

In regards to the effective date claim, pursuant to the 
Board's November 2007 remand directives, the Veteran was sent 
a letter in January 2008 which provided initial notice of the 
provisions of the duty to assist as pertaining to entitlement 
for an earlier effective date, which included notice of the 
requirements to prevail on these types of claims, of his and 
VA's respective duties, and he was asked to provide 
information in his possession relevant to the claim.  The 
duty to assist letter notified the Veteran that VA would 
obtain all relevant evidence in the custody of a federal 
department or agency.  He was advised that it was his 
responsibility to either send medical treatment records from 
his private physician regarding treatment, or to provide a 
properly executed release so that VA could request the 
records for him.  The Veteran was also asked to advise VA if 
there were any other information or evidence he considered 
relevant so that VA could help by getting that evidence.  
Although the notice letter was not sent before the initial 
AOJ decision in this matter, the Board finds that this error 
was not prejudicial to the appellant because the actions 
taken by VA after providing the notice have essentially cured 
the error in the timing of notice.  Not only has the 
appellant been afforded a meaningful opportunity to 
participate effectively in the processing of his claim and 
given ample time to respond, but the AOJ also readjudicated 
the case by way of a supplemental statement of the case 
issued in September 2008 after the notice was provided.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal as the timing 
error did not affect the essential fairness of the 
adjudication.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held 
that, upon receipt of an application for a service connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Such notice was sent in January 2008.  

Moreover, as regards the increased initial rating claim, the 
Veteran is challenging the initial evaluation assigned 
following the grant of service connection.  In Dingess, the 
Court held that in cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service-connection claim has 
been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled.  Id. at 490-91.  Thus, because the notice that was 
provided before service connection was granted was legally 
sufficient, VA's duty to notify in this case has been 
satisfied.  See also Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  (Once service connection is granted the claim is 
substantiated, additional notice is not required and any 
defect in the notice is not prejudicial.)  Therefore, no 
further notice is needed.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  Service 
treatment records were previously obtained and associated 
with the claims folder.  Furthermore, VA, Social Security and 
private medical records were obtained and associated with the 
claims folder.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim. 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The VA examinations 
conducted in February 2008 and June 2008 provided current 
assessments of the Veteran's disability based not only on 
examination of the Veteran, but also on review of the 
records.

In summary, the duties imposed by 38 U.S.C.A. §§ 5103 and 
5103A have been considered and satisfied.  Through notices of 
the RO, the claimant has been notified and made aware of the 
evidence needed to substantiate his claim for higher 
disability ratings, the avenues through which he might obtain 
such evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence. There is no 
additional notice that should be provided, nor is there any 
indication that there is additional existing evidence to 
obtain or development required to create any additional 
evidence to be considered in connection with the claims 
decided on appeal.  Consequently, any error in the sequence 
of events or content of the notice is not shown to prejudice 
the claimant or to have any effect on the appeal.  Any such 
error is deemed harmless and does not preclude appellate 
consideration of the matter being decided, at this juncture.  
See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) 
(rejecting the argument that the Board lacks authority to 
consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Earlier Effective Dates

Generally, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such informal claim must identify the benefit sought. 
38 C.F.R. § 3.155.

Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within 1 year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  A 
communication received from a service organization, an 
attorney, or agent may not be accepted as an informal claim 
if a power of attorney was not executed at the time the 
communication, was written.  When a claim has been filed 
which meets the requirements of § 3.151 or § 3.152, an 
informal request for increase or reopening will be accepted 
as a claim.  38 C.F.R. 
§ 3.155.  A specific claim in the form prescribed by the 
Secretary must be filed in order for benefits to be paid to 
any individual under the laws administered by VA. 38 U.S.C.A. 
§ 5101(a).

A report of examination or hospitalization, which meets the 
requirements of this section, will be accepted as an informal 
claim for benefits under an existing law or for benefits 
under a liberalizing law or VA issue, if the report relates 
to a disability which may establish entitlement.  Acceptance 
of a report of examination or treatment as a claim for 
increase or to reopen is subject to the requirements of Sec. 
3.114 with respect to action on VA initiative or at the 
request of the claimant and the payment of retroactive 
benefits from the date of the report or for a period of 1 
year prior to the date of receipt of the report.

Once a formal claim for pension or compensation has been 
allowed or a formal claim for compensation disallowed for the 
reason that the service-connected disability is not 
compensable in degree, receipt of a report of examination or 
hospitalization by VA or uniformed services will be accepted 
as an informal claim for increased benefits or an informal 
claim to reopen.  In addition, receipt of a report of 
examination or hospitalization by VA or uniformed services 
will be accepted as an informal claim in the case of a 
retired member of a uniformed service whose formal claim for 
pension or compensation has been disallowed because of 
receipt of retirement pay.  The date of VA outpatient 
examination will be accepted as the date of receipt of a 
claim providing that such reports relate to examination or 
treatment of a disability for which service connection has 
previously been established or when a claim specifying the 
benefit sought is received within one year from the date of 
such examination, treatment, or hospital admission. 38 C.F.R. 
§ 3.157(b) (1).

In applying 38 C.F.R. § 3.157, a report of examination or 
hospitalization cannot constitute an informal claim, absent a 
prior allowance or disallowance of a formal claim for 
compensation or pension.  See Crawford v. Brown, 5 Vet. App. 
33, 34-35 (1993).  In this case, the provisions of 38 C.F.R. 
§ 3.157 do not apply as there is no prior denial of a formal 
claim for the disability at issue.  Thus, the Board must turn 
to whether there had been any communications prior to 
September 4, 1985 which could be construed as a claim for 
service connection for this jaw disorder.  

The Veteran's statement accepted as a formal claim received 
on September 4, 1985 stated as follows: "I feel I should be 
service-connected for a jaw and dental condition.  Prior to 
this claim he submitted earlier communications, none of which 
referenced a jaw or dental condition, nor expressed any 
desire for service connection for such condition.  These 
included statements received on January 29, 1985 and on June 
5, 1985 both addressing his income and net worth, and a 
statement received on June 10, 1985 expressing disagreement 
with a denial of nonservice-connected pension benefits.

Earlier statements included 2 statements submitted on January 
9, 1984 requesting a transfer of the VA file to Jackson, 
Mississippi, and an August 15, 1984 statement notifying the 
VA of a pending claim with the Social Security 
Administration.  Additionally there was a VA form 21-526 
received May 11, 1984 wherein the Veteran filed a claim for 
entitlement to service-connection limited to a heart 
condition.  

Earlier documents included statements regarding the status of 
dependents received on December 18, 1957 and in December 3, 
1956.  Also submitted was a declaration of marital status 
received on December 18, 1957.  No other statements prior to 
September 4, 1985 are of record.  As pointed out above, none 
of these statements prior to that date reflect any intent to 
file a claim for service-connection for any dental or jaw 
condition.  

None of the records obtained from the Social Security 
Administration in conjunction with a decision dated in April 
1986 contained any communications from the Veteran prior to 
September 4, 1985 which could be reasonably be construed as a 
claim for service connection for a dental or jaw condition.  
As discussed above none of the VA records from prior to this 
date can be used as an informal claim for such benefits as 
there is no prior denial of service-connection for a dental 
or jaw condition of record.  

Thus, the proper effective date for entitlement to service-
connection for simple fracture of the mandible is September 
4, 1985 a date prior to this is not warranted.  38 C.F.R. §§ 
3.400, 3.157. 

II.  Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity. 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4.  Separate diagnostic codes identify the 
various disabilities. 38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the Veteran working or seeking work.  38 
C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.

While the Veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  A recent decision of the Court has held 
that in determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 21 
Vet. App. 505 (2008).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.  In appeals of the initial rating 
assigned following a grant of service connection, "staged 
ratings" or separate ratings for separate periods of time may 
be assigned based on the facts found following the initial 
grant of service connection.  Fenderson v. West, 12 Vet. App. 
119 (1999).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portrays the anatomical damage 
and the functional loss with respect to all of these 
elements. In evaluating disabilities of the musculoskeletal 
system, it is necessary to consider, along with the schedular 
criteria, functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement, and weakness.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss 
may be due to absence of part, or all, of the necessary 
bones, joints and muscles, or associated innervation, or 
other pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.  
Pain on movement, swelling, deformity or atrophy of disuse as 
well as instability of station, disturbance of locomotion, 
interference with sitting, standing and weight bearing are 
relevant considerations for determination of joint 
disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimal compensable rating for the joint.  38 
C.F.R. § 4.59.

The Board notes that as this appeal has been pending since 
September 4, 1985, it is necessary to address the earlier 
criteria for dental and oral conditions which had been in 
effect prior to January 18, 1994.  Although the RO did not 
specifically discuss the earlier criteria, the Veteran is not 
predjudiced in this matter as the criteria for malunion of 
the mandible (Diagnostic Code 9904) is unchanged.  While 
there was a change in the criteria for the interincisal 
ranges, the criteria in effect since January 18, 1994 is more 
favorable from 20 percent and above as it allows for a larger 
interincisal range of motion than the earlier Diagnostic Code 
9905 does in order to meet the criteria for 20 percent and 
higher.  The measurements by the newer criteria for 9905 are 
thus inclusive of the measurements discussed in the old 
criteria in addressing the criteria for 20 percent and 
higher.  Thus there is no prejudice in the RO's not 
discussing the measurements needed to meet criteria for a 20 
percent rating and above under the pre-February 1994 
Diagnostic Code 9905.  

As for the criteria for a 10 percent rating, the Board notes 
that rather than giving a specific measurement, the old 
criteria under Diagnostic Code 9905 allows for a 10 percent 
rating for any definite limitation interfering with 
mastication or speech.  The RO did discuss such limitations 
in its discussions of the evidence in its supplemental 
statements of the case.  In any event, as the Board is 
granting a 10 percent rating as of the date in which there 
was first evidence of such limitations, there is no prejudice 
in this matter.  

As noted above, any definite limitation of motion of the 
temporomandibular articulation interfering with mastication 
or speech warrants a 10 percent evaluation. Limitation of 
motion of the temporomandibular articulation to 1/2 inch 
(12.7 millimeters) warrants a 20 percent rating.  A 40 
percent evaluation requires that motion be limited to 1/4 
inch (6.3 millimeters). 38 C.F.R. § 4.150, Code 9905, 
effective prior to January 18, 1994.  

Under the current criteria, a 10 percent rating is warranted 
when the range of lateral excursion is limited from 0 to 4 
millimeters or the inter-incisal range is limited to 31 to 40 
millimeters, a 20 percent rating is applicable when the 
inter-incisal range is limited to 21 to 30 millimeters, a 30 
percent rating is for contemplation when the inter-incisal 
range is limited to 11 to 20 millimeters, and a 40 percent 
rating is assigned when the range is limited to 0 to 10 
millimeters 38 C.F.R. § 4.150, Diagnostic Code 9905.

Pursuant to 38 C.F.R. § 4.150, Diagnostic Code 9904, a 0 
percent disability rating is applicable for a slight 
displacement of the mandible, a 10 percent disability 
evaluation is contemplated for moderate displacement, and a 
20 percent disability evaluation is warranted for severe 
displacement.  It is noted that rating are dependent upon the 
degree of motion and relative loss of masticatory function.  
38 C.F.R. § 4.150, Diagnostic Code 9904(in effect prior to 
January 18, 1994), C.F.R. 
§ 4.150, Diagnostic Code 9904.

The Board observes that the words slight, moderate and severe 
are not defined in the Schedule.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just." 38 C.F.R. 
§ 4.6.

By way of history, Surgeon General Office (SGO) records 
obtained reflect that in November 1953 the Veteran sustained 
a fracture not elsewhere classified with no nerve or artery 
involvement, playing football.  The location was in the 
mandible.  Thereafter there is no finding or mention of any 
mandibular or other oral disability made on available service 
records consisting of a February 1954 separation examination.  
A December 1957 separation record from a period of other than 
honorable service likewise is negative for any findings of a 
mandibular or other oral disorder.  

The Veteran filed his claim for service connection for a 
jaw/dental disorder on September 4, 1985.  This is the date 
of initial entitlement to service connection.

VA and Social Security records from the 1980's concern other 
major medical problems and are completely silent for any 
findings or complaints pertinent to the jaw disorder.  
Likewise, VA records from 1990 are silent for any pertinent 
jaw or dental findings or complaints.  VA records from 2003 
through 2004 likewise reveal no findings significant for the 
jaw/dental disorder.  

A January 2004 VA dental examination noted a history of the 
Veteran having fractured his jaw in 5 places in service while 
playing football.  The jaw was broken on both sides, both 
upper and lower.  Following treatment for the fracture he has 
never been able to chew on his left side without pain.  He 
continued to experience pain in the lower left jaw.  
Occasionally the pain reached a level of 10/10 which was the 
worst level.  The pain sometimes occurred spontaneously.  He 
no longer wore dentures after losing them in a house fire.  
Physical examination revealed the temporomandibular joint was 
not measurable due to the lack of teeth present for reference 
but there was limited right lateral excursion on the 
mandible, but normal left lateral excursion.  Vertical 
excursion appeared normal without popping, clicking, crepitus 
or deviation.  Protrusive excursion appeared normal.  There 
was no noticeable speech or mastication interference and no 
displacement of mandible on closure and/or occlusion.  There 
was palpable tenderness to the left masseter muscle.  No 
scars were visible in and around the maxilla and mandible.  
There were no intraoral lesions and no muscle injuries.  All 
his teeth were missing, thus there were no dental caries.  No 
prosthetic devices were present.  There was no other 
identifiable bone loss and no loss of sensation and/or motor 
activity involving the 5th through 12th cranial nerves.  
Radiographic imaging appeared to show normal healing of the 
bone with severe resorption of the maxillary and mandibular 
alveolar residual ridges.  Palpation of the left mandibular 
alveolar residual ridge elicited pain on the 3-4 level on the 
scale of 1-10.  

A June 2005 VA jaw examination again noted the Veteran's 
history of jaw fracture and said that subsequently he lost 
his teeth.  He currently had a lot of difficulty.  Aside from 
the lost teeth he claimed significant pain which has been 
continuous and occurred whenever he attempts to chew, eat or 
talk.  There was no difficulty breathing.  Physical 
examination revealed the lips to show normal mobility and 
movement.  His lower jaw showed good vertical mobility with 
slightly diminished horizontal mobility.  The lower jaw was 
thoroughly examined by both direct and manual palpation.  The 
mandibular bone was thin due to loss of alveolar structure.  
There was no evidence of bone displacement.  There was no 
malunion evident.  There was no significant discomfort on 
palpation.  However he did say it does hurt at times when he 
tries to eat and apply pressure to the mandible.  The upper 
jaw showed no evidence of displacements, malunions or 
irregularities.  The palate was normal.  Tongue mobility and 
size were normal.  The floor of the mouth was negative for 
any significant findings. The oral pharynx was normal and 
palate motion was good.  The larynx was normal with no 
evidence of respiratory obstructions or other abnormalities.  
The neck was negative.  The examiner found no evidence of 
residual mandibular displacement or malunion.  Jaw motion was 
essentially normal vertically and slightly diminished 
horizontally.  There was slight loss of the alveolar bone of 
the mandible which was secondary to the dental extractions 
and not to the fracture.  There was no evidence found of any 
speech impairment caused by oral or mandibular abnormalities.  

A June 2005 VA dental examination gave the history of upper 
and lower jaw fracture.  All remaining teeth were later 
extracted.  Since treatment he has never been able to eat on 
the lower left jaw without discomfort.  This discomfort was 
primarily caused by chewing, though recently it has occurred 
spontaneously.  The pain was about 8-10/10 for 1 hour 
duration and relieved with pain medication.  He no longer 
wore upper dentures secondary to a loss in a fire four years 
ago.  He gave a history of occasional discomfort with the 
dentures requiring removal.  His diet was limited to soft 
foods currently.  Physical examination revealed the 
temporomandibular joint (TMJ) articulation was without teeth 
present for reference.  His right lateral excursion appeared 
limited and left was normal with no popping, clicking or 
crepitus on opening and closing.  Protrusive excursion of the 
mandible was normal.  With regards to speech interference, 
there was a slight slur and no mastication interference or 
displacement of the mandible on closure to the right or left.  
There was no palpable tenderness extraorally or intraorally.  
There were no scars, muscle injury or intraoral lesions.  
There was no loss of oral or perioral tissues around the 
teeth.  All teeth were missing therefore there were no 
caries.  No prosthetic was present.  Periodontal condition 
was normal with no other bone loss.  There was no loss of 
sensation or motor activity.  

A June 2005 dental note taken from the same dentist who 
performed the above June 2005 dental examination noted the 
same history and examination findings from the dental 
examination.  Teeth 1 through 32 were missing.  Additional 
findings included Radiographic findings of severe resorption 
of the maxillary and mandibular alveolar ridge.  Other 
significant findings included that palpation of the left 
mandibular alveolar ridge caused severe pain of 8-10 level 
according to the Veteran.  The dentist attributed the 
slurring of speech to the fact that the Veteran was missing 
his teeth without replacement.  Presently there was no X-ray 
or clinical evidence that can be determined of the prior 
fracture.  The inferior border of the mandible was intact 
with no step deficits.  There was no evidence of interosseous 
wiring or bone plates.  There appeared to be no displacement 
or malunion of the mandible.  Resorption of maxillar and 
mandibular alveolar ridges was normal after a loss of teeth 
over a long period of time.  

VA treatment records from 2005 to 2008 repeatedly showed the 
same findings of follow-up, first shown in July 2005, showing 
a history of 5 mandibular fractures in the past which he 
stated is service-connection.  He has had pain in his jaw due 
to arthritis.  He complained of left jaw pain, with Darvocet 
not helping.  No other significant findings regarding the jaw 
or mouth are given. The same history and findings is shown in 
subsequent records from 2005 to 2008.  Elsewhere the VA 
treatment records are silent for significant findings 
pertaining to the jaw disorder.

The report of a February 2008 VA oral examination included a 
claims file review with history of broken jaw given.  
Physical examination revealed no functional impairment due to 
the loss of teeth and masticatory function loss.  The teeth 
could be replaced by a prosthesis.  Interincisal and lateral 
excursion were normal.  Discussion of bone loss of the 
mandible, maxilla or hard palate was not applicable.  X-ray 
was within normal limits.  The diagnosis was absent teeth 
acquired completely.  The examiner opined that more likely 
than not this patient's injury had healed completely and 
there was no radiological evidence of malunion or non union 
of the jaw.  His overall dental condition was within normal 
limits.  There was no residual of a fractured mandible.  The 
Veteran should not be suffering from pain, weakness or excess 
fatigability.  

A June 2008 VA dental examination noted the history of jaw 
fracture with pain.  His pain comes and goes and was 
currently getting worse the older he gets.  The pain may 
start suddenly.  He took pain pills when pain was present.  
Physical examination revealed him to be completely 
edentulous, having not worn his dentures since losing them in 
a fire 8 years ago.  There was no pathology found clinically.  
He was able to open to approximately 55 millimeters and 
lateral excursion was within normal limits.  There was no 
clicking or popping of the jaw on opening or closing.  He 
said it hurts some to fully open his mouth.  There was no 
loss of motion of masticatory function.  All his teeth were 
missing and were replacable by a prosthesis.  Interincisal 
range was 55 millimeters from ridge to ridge.  Lateral 
excursion was 5-6 millimeters within normal limits.  Bone 
loss was not applicable.  The clinical and radiology findings 
revealed no evidence of malunion of mandible.  X-rays showed 
that any malunion that may have been there previously has 
healed completely.  There were possible arthritic activity in 
the left condylar fossa as indicated by the erratic bone 
pattern.  The etiology of where there is loss of teeth due to 
loss of substance of the body of maxilla was not applicable.  

Letters from private doctors submitted in April 2008 included 
a letter from a Dr. S., saying he had treated the Veteran for 
post-traumatic arthritis since June 2004 with Darvocet.  He 
has post-traumatic arthritis from the 5 fractures in his jaw 
received in service.  A letter from Dr. M., dated the same 
month indicates the Veteran has chronic pain from the 
fracture he sustained in service and this doctor has treated 
his pain with Naprosyn for many years.  

Based on a review of the evidence and application of 
38 C.F.R. § 4.40, 4.45 and 4.59 pursuant to the provisions 
pursuant to DeLuca, supra, the Board finds that as of the 
January 28, 2004 VA examination, a 10 percent rating is 
warranted for the service-connected mandibular fracture 
residuals.  This is the earliest evidence suggestive of 
functional loss due to pain as voiced by the Veteran's 
complaints of having pain particularly when chewing on his 
left side.  His subjective complaints were supported by 
objective findings of tenderness on the left masseter muscle, 
and limited right lateral excursion although no noticeable 
speech or mastication interference or mandibular displacement 
was shown.  

The findings of functional loss due to pain have continued to 
be shown in subsequent records including VA examination 
reports in June 2005, February 2008 and June 2008.  Again 
these records continued to reflect complaints of jaw pain, 
particularly on chewing and limited right lateral excursion 
was again noted in June 2005, as was pain on palpation of the 
left mandibular alveolar ridge.  He was also noted to have 
some slurring of the speech also in June 2005, but this was 
attributed to missing teeth rather than the prior fracture.  

While these subsequent examination reports generally 
reflected essentially no malunion or non union of the jaw, 
normal interincisal excursion and no mastication 
interference, the pain experienced by the Veteran is shown to 
result in functional loss which equates to a 10 percent 
rating for definite limitation of motion of the 
temporomandibular articulation interfering with mastication. 

Prior to the January 28, 2004 VA examination, there is no 
evidence whatsoever pertaining to the severity of the jaw 
disorder, thus a noncompensable rating continues to be 
warranted from the time of initial entitlement up until 
January 28, 2004.  As discussed above, the earlier evidence 
stemming from initial entitlement is silent for any jaw or 
mouth complaints.  

A rating in excess of the 10 percent rating as of January 28, 
2004 is not warranted, as the evidence as detailed above 
fails to show the inter-incisal range to be limited to 21 to 
30 millimeters, nor is there severe displacement of the 
mandible shown.  

No other criteria for a higher rating appears to be 
applicable in this matter as there is no evidence of loss of 
half or more of the mandible or maxilla, chronic 
osteomyelitis.  Nor is there loss of any part of the ramus, 
condyloid process or hard palate.  While the Veteran's teeth 
are all missing, this has not been clearly attributed to the 
jaw injury as they were pulled after the injury.  Moreover 
the missing teeth are replacable with prosthetics. 

In sum, the weight of the credible and probative medical 
evidence demonstrates that the Veteran's mandibular 
disability manifested by pain on mastication does not meet a 
compensable rating from initial entitlement to January 28, 
2004, but as of that date, a 10 percent rating is warranted.

Under 38 C.F.R § 3.321(b)(1), in exceptional cases where 
schedular evaluations are found to be inadequate, 
consideration of an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities is made.  
The governing norm in an exceptional case is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R 
§ 3.321(b)(1).  In this case there is no evidence of record 
that the Veteran's service-connected disability causes marked 
interference with employment, or necessitates frequent 
periods of hospitalization at any time during the appeals 
period, as to render impractical the application of the 
regular schedular standards.  Therefore, the Board is not 
required to remand this matter for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1).


ORDER

An effective date prior to September 4, 1985 is denied for 
entitlement to service connection for residuals of fracture 
of the mandible.

From initial entitlement to January 28, 2004, a compensable 
rating for residuals of fracture of the mandible is denied.

As of January 28, 2004 a 10 percent rating for residuals of 
fracture of the mandible is granted, subject to the laws and 
regulations governing the award of monetary benefits.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


